Exhibit 23.1 LETTER OF CONSENT To the Board of Directors and Stockholders Minerals Mining Corporation Colorado I herewith consent to the use of my Independent Auditor's Report and Balance Sheets of Minerals Mining Corporation as of December 31, 2006 and December 31, 2005 and the related statement to income for the year 2006, in the Company's submissions to the Securities and Exchange Commission, in connection with the Company's filings with the Commission. /S/ Louis R. Hidalgo Certified Public Accountant April 26, 2007 Luis R. Hidalgo, Jr., CPA 2823 Lockwood Ave., Fremont, CA 94539 510-659-9435
